EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Johnson on 02 June 2022.

The application has been amended as follows: 

15.	(Currently Amended)	A protective helmet, comprising:a shell configured to protect a head of a user;
a cap attached in an inside of the shell; and
a face shield comprising a central portion and a pair of side wings positioned on lateral sides of the central portion, each of the pair of side wings of the face shield [[configured for being]] attached to the shell by at least one assembly arrangement, the face shield having a raised position and a lowered position, wherein the face shield is movable between:
the lowered position in which the face shield is adapted to be located substantially in front of a user's face; and
the raised position in which the face shield is located in a space between the cap and the inside of the shell;
wherein the at least one assembly arrangement comprises:
a rod having a first end pivotally connected to a portion of the shell about a first substantially transverse axis and a second end pivotally connected to [[a first]] an upper end of one of the pair of side wings of the face shield about a second substantially transverse axis different from the first substantially transverse axis; and
a rail installed on the one of the pair of side wings, the rail projecting laterally and toward the exterior of the one of the pair of side wings, the rail projecting from [[a second end]] below the [[first]] upper end of one of the pair of side wings of the face shield, the rail defining at least one guide surface received within a sliding track integral with the shell, the sliding track configured to guide a movement of the face shield from the lowered position to the raised position and back along, but spaced from, the inside of the shell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732